NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT (this "Agreement"), is executed as of
August 24, 2007, by and among Eugene Science, Inc, a Delaware corporation (the
"Company"), and the purchasers set forth on the signature page attached hereto
(each, a “Purchaser” and collectively, the "Purchasers").
 
WHEREAS, the Company wishes to sell and issue, and the Purchasers wish to
purchase, the Company’s 10% senior secured notes with an aggregate principal
amount of $1,250,000, and in the respective principal amounts set forth on the
signature page hereto, and warrants to purchase the respective number of shares
of Common Stock (as defined below) set forth on the signature page hereto, which
warrants shall be exercisable for three years at a purchase price of $0.25 per
share; and
 
WHEREAS, the Purchasers are willing to provide such financing on the terms and
subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchasers,
intending to be legally bound, agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1  Defined terms. Certain capitalized terms used in this Agreement shall have
the specific meanings defined below:
 
“Business Day” shall mean a day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required by law to close.
 
“Closing Date” shall mean August 24, 2007 or any other date mutually agreed to
by the Company and the Purchasers.
 
“Indebtedness” shall mean (a) all indebtedness for borrowed money or other
obligations, extensions of credit, commitments or liabilities, whether current
or long term, contingent or matured, secured or unsecured, (b) all indebtedness
of the deferred purchase price of property or services whether represented by a
note, promise to pay or security agreement, (c) all indebtedness created or
arising under any conditional sale or other title retention agreement (even
though the rights and remedies of the seller or lender under such agreement in
the event of default may be limited to repossession or sale of such property),
(d) all indebtedness secured by a purchase money mortgage or other lien to
secure all or part to the purchase price of property subject to such mortgage or
lien regardless of whether the indebtedness secured thereby shall have been
assumed by the Company or is non recourse to the credit of the Company, (e) all
obligations under leases that have been or must be, in accordance with United
States Generally Accepted Accounting Principles (“GAAP”), recorded as capital
leases in respect of which the Company is liable as lessee, (f) any liability in
respect of banker’s acceptances or letters of credit, and (g) without
duplication all indebtedness that is guaranteed by the Company or that the
Company has agreed (contingently or otherwise) to purchase or otherwise acquire
or in respect of which the Company has otherwise assured a creditor against
loss.
 
“SEC Documents” shall mean complete and accurate copies of the Company’s (i)
Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006,
together with all amendments, supplements and exhibits thereto (the “Form
10-KSB”), as filed with the Securities and Exchange Commission (the
“Commission”), (ii) Quarterly Report on Form 10-QSB for the quarterly period
ended June 30, 2007, together with all amendments, supplements and exhibits
thereto, as filed with the Commission, and (iii) other reports filed by the
Company with the Commission since December 31, 2006, together with all
amendments, supplements and exhibits thereto, each as made available through the
Commission’s website, www.sec.gov.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
THE CLOSING
 
2.1  Closing. According to the terms and subject to the conditions of this
Agreement, the Company shall deliver to the Purchasers on the Closing Date: (a)
10% senior secured notes in the form attached hereto as Exhibit A with an
aggregate principal amount of $1,250,000, and in the respective principal
amounts set forth on the signature page hereto (each, a “Note” and collectively,
the “Notes”), and (b) warrants to purchase a number of shares of the Company’s
common stock, $0.001 par value per share (“Common Stock”), equal to the quotient
obtained by dividing (i) an amount equal to 40% of the principal amount of each
Note by (ii) an exercise price of $0.25, in the form set forth in Exhibit B
(each, a “Warrant” and collectively, the “Warrants”). For example, if the
principal amount of a Note is $500,000, then the Company shall issue to the
Purchaser holding such Note a Warrant to purchase 800,000 shares of Common Stock
(($500,000*0.40)/$0.25). The Purchasers shall deliver to the Company on the
Closing Date, via wire transfer to the account set forth in Exhibit C, the
respective principal amounts set forth on the signature page hereto.
 
2.2  Interest. The Notes shall bear interest ("Interest") from the Closing Date
until the Maturity Date at the rate of 10% per annum (calculated on the basis of
the actual number of days elapsed over a year of 360 days).
 
2.3  Prepayment of the Note. The Company may from time to time prepay all or any
portion of the Notes and all accrued but unpaid interest thereon without premium
or penalty of any type. The Company shall give the Purchasers at least three
Business Days prior written notice of its intention to prepay the Notes,
specifying the date of payment and the total amount of the Notes and the accrued
but unpaid interest to be paid on such date. In the event that the Company
elects to partially prepay the Notes, such prepayment will be made pro rata
based on the principal balance of the Notes held by the Purchasers.
 
2.4  Maturity Date. Unless the Notes are earlier accelerated or prepaid pursuant
to the terms hereof, the Notes and all accrued interest thereon shall be due and
payable in full on February 24, 2008, the six month anniversary of the Closing
Date (the “Maturity Date”); provided, however, that the Maturity Date of the
Notes may be extended as set forth in Section 2.5 below.
 
2.5  Payment Extension Options.
 
(a)  First Extension. In the event that the Company does not pay the Notes in
full by February 24, 2008, the Maturity Date shall be extended to March 24,
2008, so long as the interest due as of February 24, 2008 is paid in full by the
Company and the Company issues to each Purchaser a Warrant to purchase a number
of shares of Common Stock equal to the quotient obtained by dividing (i) an
amount equal to 6.25% of the outstanding principal amount of such Purchaser’s
Note, less any amount of such Note prepaid by the Company prior to February 24,
2008, by (ii) an exercise price of $0.25. For example, if the principal amount
of a Note is $500,000, then the Company shall issue to the Purchaser holding
such Note an additional Warrant to purchase 250,000 shares of Common Stock
(($500,000*0.0625)/$0.25).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  Second Extension. In the event that the Company does not pay the Notes in
full by March 24, 2008, the Maturity Date shall be extended to April 24, 2008,
so long as the interest due as of March 24, 2008 is paid in full by the Company
and the Company issues to each Purchaser a Warrant to purchase a number of
shares of Common Stock equal to the quotient obtained by dividing (i) an amount
equal to 6.25% of the outstanding principal amount of such Purchaser’s Note,
less any amount of such Note prepaid by the Company prior to March 24, 2008, by
(ii) an exercise price of $0.25. For example, if the principal amount of a Note
is $500,000, then the Company shall issue to the Purchaser holding such Note an
additional Warrant to purchase 250,000 shares of Common Stock
(($500,000*0.0625)/$0.25).
 
(c)  Third Extension. In the event that the Company does not pay the Notes in
full by April 24, 2008, the Maturity Date shall be extended to May 24, 2008, so
long as the interest due as of April 24, 2008 is paid in full by the Company and
the Company issues to each Purchaser a Warrant to purchase a number of shares of
Common Stock equal to the quotient obtained by dividing (i) an amount equal to
6.25% of the outstanding principal amount of such Purchaser’s Note, less any
amount of such Note prepaid by the Company prior to April 24, 2008, by (ii) an
exercise price of $0.25. For example, if the principal amount of a Note is
$500,000, then the Company shall issue to the Purchaser holding such Note an
additional Warrant to purchase 250,000 shares of Common Stock
(($500,000*0.0625)/$0.25).
 
2.6  Additional Warrants upon Default. For each month beyond the three
extensions of the Maturity Date set forth in Section 2.5 that the Company
defaults on payment of the Notes, on the first day of the month of such default,
the Company shall issue to each Purchaser an additional Warrant to purchase a
number of shares of Common Stock equal to the quotient obtained by dividing (a)
an amount equal to 50% of the outstanding principal amount of such Purchaser’s
Note, less any amount of such Note prepaid by the Company, by (b) an exercise
price of $0.25. For example, if the principal amount of a Note is $500,000, then
the Company shall issue to the Purchaser holding such Note an additional Warrant
to purchase 1,000,000 shares of Common Stock (($500,000*0.50)/$0.25). The
Purchasers’ acceptance of such Warrants shall not preclude their exercise of any
rights whether at law or equity under the Notes. The right to receive additional
Warrants pursuant to this Section 2.6 shall not in any way limit the rights and
remedies available to a Purchaser in the event all amounts due and payable under
such Purchaser’s Note are not paid in full by the Maturity Date, or any
extension thereof.
 
ARTICLE 3
CONDITIONS PRECEDENT TO THE LOAN
 
(a)  Conditions on the Closing Date. The obligation of the Purchasers to
purchase the Notes pursuant to Section 2.1 shall be subject to the condition
that: (i) the Company shall have duly executed and delivered to the Purchasers
the Notes and Warrants; (ii) the representations and warranties made by the
Company in Article 5 hereof shall be true and correct at the Closing Date, with
the same force and effect as if they had been made on and as of such date, the
business and assets of the Company shall not have been adversely affected in any
material way prior to the Closing Date, and the Company shall have performed and
complied with all obligations and conditions herein required to be performed or
complied with by it on or prior to the Closing Date; (iii) all corporate and
other proceedings in connection with the transactions contemplated at the
Closing Date, and all documents and instruments incident to such transactions,
shall be reasonably satisfactory in substance and form to the Purchasers, which
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request; (iv) the Company shall have
reserved for issuance shares of Common Stock issuable upon exercise of the
Warrants; (v) all authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
or foreign government that are required in connection with and prior to the
lawful sale and issuance of the Notes and Warrants pursuant to this Agreement
shall have been duly obtained and shall be effective on and as of the Closing
Date; (vi) no order enjoining the sale of the Notes and Warrants shall have been
issued and no proceedings for such purpose shall be pending or, to the Company’s
knowledge, threatened by any governmental authority having jurisdiction over
this transaction and at the Closing Date the sale and issuance of the Notes and
Warrants shall be legally permitted by all laws and regulations to which the
Purchaser and the Company are subject; and (vii) immediately following the
execution of the Notes, the Company would not be in default thereunder and no
event of condition shall then exist which shall but for the passage of time
result in an event of default.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 4
CREATION OF SECURITY INTEREST
 
4.1  Grant of Security Interest. The Company’s obligations under the Notes shall
be secured by (i) a security interest of first priority in all right, title and
interest of the Company in and to the property described in Attachment 1 to, and
granted in accordance with the terms and form of, the Security Agreement
attached hereto as Exhibit D (the “Security Agreement”); and (ii) a pledge of
1,250,000 shares of capital stock in Composite Technology Corp. made by Benton
H. Wilcox, for which the Company represents and warrants that he received fair
and valid consideration, pursuant to the terms of that certain Pledge Agreement
attached hereto as Exhibit E (the “Pledge Agreement”). The Company shall not
grant a security interest in, or otherwise pledge, any of its assets to any
third party, other than the Purchasers, without the prior written consent of the
Purchasers. If this Agreement is terminated, the Purchasers’ interests in the
Collateral (as defined in the Security Agreement) shall continue until the
Company’s obligations under the Notes and hereunder are paid in full. Upon
payment in full of the Company’s obligations hereunder, the Purchasers shall
release their interests in the Collateral and all rights therein shall revert to
the Company.
 
4.2  Authorization to File Financing Statements. The Company hereby authorizes
the Purchasers, and grants the Purchasers a power of attorney, to file financing
statements and such other documents, upon prior notice to the Company, with all
appropriate jurisdictions to perfect or protect the Purchasers’ interests or
rights under the Security Agreement and hereunder. Upon termination of the
Purchasers’ interests in the Collateral in accordance with Section 4.1, the
Purchasers will promptly file a termination statement terminating any financing
statement filed hereunder, and if the Purchasers do not file such termination
statement as and when required, the Purchasers hereby authorize the Company to
file such termination statement.
 
ARTICLE 5
COMPANY’S REPRESENTATIONS AND WARRANTIES
 
5.1  Incorporation; Due Authorization. The Company has full right, power and
authority to enter into this Agreement, the Notes, the Warrants, the Security
Agreement and all other documents related to the purchase of the Notes
(collectively, the “Transaction Documents”), to make the borrowings hereunder
and execute and deliver the Transaction Documents as provided herein and to
perform all of its duties and obligations under all of the Transaction
Documents. The execution and delivery of the Transaction Documents will not, nor
will the observance or performance of any of the matters and things herein or
therein set forth, violate or contravene any provision of law or the Company's
bylaws or certificate of incorporation. All necessary and appropriate corporate
action on the part of the Company has been taken to authorize the execution and
delivery of the Transaction Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
5.2  Enforceability. The Transaction Documents have each been validly executed
and delivered by the Company and constitute legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization
or similar laws relating to or affecting the enforcement of creditors’ right and
to the availability of the remedy of specific performance.
 
5.3  Compliance with Laws. The nature and transaction of the Company's business
and operations and the use of its properties and assets do not, and during the
term of the Transaction Documents shall not, violate or conflict with in any
material respect any applicable law, statute, ordinance, rule, regulation or
order of any kind or nature.
 
5.4  Absence of Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, and the transactions contemplated hereby,
do not constitute a breach or default, or require consents under, any agreement,
permit, contract or other instrument to which the Company is a party, or by
which the Company is bound or to which any of the assets of the Company is
subject, or any judgment, order, writ, decree, authorization, license, rule,
regulation, or statute to which the Company is subject, and except as set forth
herein, will not result in the creation of any lien upon any of the assets of
the Company.
 
5.5  Indebtedness. Except for Indebtedness reflected in the SEC Documents or
Indebtedness incurred by the Company in the ordinary course of its business
since the filing of the SEC Documents in an amount not to exceed $75,000.00, the
Company has no material Indebtedness outstanding at the date hereof and will
incur no material Indebtedness prior to the Closing Date.
 
5.6  Litigation. Except as set forth in the SEC Documents, there is no action,
suit, proceeding or investigation pending or, to the Company’s knowledge,
currently threatened against the Company or any of its subsidiaries that
question the validity of any of the Transaction Documents or the right of the
company to enter into any of the Transaction Documents, or to consummate the
transactions contemplated hereby, or that could reasonably be expected to
result, either individually or in the aggregate, in a material adverse effect on
the company.
 
5.7  Authorized Capital Stock. The authorized capital stock of the Company
consists of 480,000,000 shares of Common Stock and 20,000,000 shares of
preferred stock, $0.001 par value per share (“Preferred Stock”). As of May 18,
2007, 40,315,705 shares of Common Stock and no shares of Preferred Stock were
validly issued and outstanding, fully paid and nonassessable and no shares of
Common Stock or Preferred Stock have been issued since May 18, 2007. Except as
disclosed in the SEC Documents, there are no outstanding options, warrants and
convertible securities of the Company, or any other rights to acquire securities
of the Company. The principal stockholders of the Company are as set forth in
the Form 10-KSB.
 
5.8  Material Contracts. Except as set forth in the SEC Documents, the Company
is not a party to or otherwise bound by any contract that is material to its
financial condition, operations, business or assets, and the Company is not a
party to or otherwise bound by any contract that may materially and adversely
affect its ability to consummate the transactions contemplated hereby.
 
5.9  Validity of Securities. The sale of the Notes and Warrants, and the
issuance of shares of Common Stock upon exercise of the Warrants and/or
conversion of the Notes (“Warrant Shares”) (the Notes, Warrants and Warrant
Shares shall be referred to herein as the “Securities”), are not subject to any
preemptive rights or rights of first refusal and, when issued, sold and
delivered in compliance with the provisions of this Agreement, will be duly and
validly issued, fully paid and nonassessable, and will be free of any liens,
encumbrances or restrictions on transfer; provided, however, that the Securities
may be subject to restrictions on transfer under state and/or federal securities
laws as set forth herein or as otherwise required by such laws at the time a
transfer is proposed.
 
 
5

--------------------------------------------------------------------------------

 
 
5.10     Compliance with Other Instruments. The Company is not in violation of
any term of (i) its Certificate of Incorporation, Bylaws or any stockholder
agreement, (ii) any mortgage, indenture, contract, agreement or instrument, or
(iii) any judgment, decree or order, or any statute, rule or regulation
applicable to it or its properties, the violation of which, in the case of
clause (ii), could have a material adverse effect on the business, operations,
affairs, financial condition or prospects of the Company, or any of its
properties or assets, or in any material impairment of the right or ability of
the Company to carry on its business as now conducted or as proposed to be
conducted, or in any material liability on the part of the Company or impact the
validity or enforceability of any of the Transaction Documents (a “Material
Adverse Effect”). The execution, delivery, and performance of and compliance
with this Agreement and the issuance and sale of the Securities pursuant hereto
will not result in any violation of any term of (i) the Certificate of
Incorporation, Bylaws or any stockholder agreement of the Company, as each is
then in effect, (ii) any mortgage, indenture, contract, agreement, instrument,
or (iii) any judgment, decree, order, statute, rule or regulation, or be in
conflict with or constitute a default under any such term, or result in the
creation of any mortgage, pledge, lien, encumbrance, or charge upon any of the
properties or assets of the Company; and there is no term of the Certificate of
Incorporation or Bylaws, or any mortgage, indenture, contract, agreement,
instrument, or any judgment, decree, order, statute, rule or regulation, which
could reasonably be expected to have a Material Adverse Effect.
 
5.11     Title to Properties and Assets; Liens, etc. The Company has good and
marketable title to its properties and assets, in each case subject to no
mortgage, pledge, lien, encumbrance, or charge, other than (a) liens resulting
from taxes which have not yet become delinquent, or (b) minor liens,
encumbrances, or defects of title which do not, individually or in the
aggregate, materially detract from the value of the property subject thereto or
could reasonably be expected to have a Material Adverse Effect. With respect to
the properties and assets it leases, the Company is in compliance with such
leases and it holds a valid leasehold free of any liens, claims or encumbrances
that impair its present use of such leased properties and assets.
 
5.12     Affiliates. Except as set forth in the SEC Documents, the Company
(i) has no subsidiaries, (ii) does not presently own or control, directly or
indirectly, any equity interest in any corporation, association, partnership,
limited liability company or other business entity and (iii) is not, directly or
indirectly, a participant in any joint venture, partnership or similar
arrangement.
 
5.13     Registration Rights. Except as set forth in the SEC Documents, the
Company is not under any obligation to register any of its presently outstanding
securities or any of its securities which may hereafter be issued.
 
5.14     Full Disclosure. The Company has provided the Purchasers with all the
information that the Purchasers have reasonably requested for deciding whether
to purchase the Securities. Neither this Agreement, the Transaction Documents,
the representations and warranties by the Company contained in the Transaction
Documents, the Exhibits hereto, nor any other written statement or certificate
delivered or to be furnished to the Purchasers in connection herewith, when read
together, contain any untrue statement of a material fact or knowingly omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading.
 
5.15     Changes. Since the date of the last SEC Document, there has not been:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)  any change in the assets, liabilities, financial condition, or operating
results of the Company from that reflected in the Company’s balance sheets and
statements of income and retained earnings as at December 31, 2006 and March 31,
2007, each as set forth in the SEC Documents, except changes in the ordinary
course of business that have not been, in the aggregate, materially adverse; or
 
(b)  any other event or condition of any character that might materially and
adversely affect the business, properties, prospects, or financial condition of
the Company (as such business is presently conducted and as it is proposed to be
conducted).
 
5.16     Proprietary Information. The Company has taken all reasonable security
measures to protect the secrecy, confidentiality, and value of all trade
secrets, know-how, inventions, designs, processes, and technical data required
to conduct its business.
 
5.17     Patents, Trademarks, etc. Except as set forth in the SEC Documents, the
Company has sufficient title and ownership of all material patents, patent
applications, licenses, trademarks, service marks, trade names, inventions,
processes, formulae, trade secrets, franchises, copyrights and other proprietary
rights necessary for the operation of its business as now conducted and as
proposed to be conducted (“Intellectual Property”) with no known infringement of
or conflict with the rights of others. Such ownership and title are exclusive
and not subject to termination without the Company’s consent. Except for
commercial software and applications generally available to the public, there
are no outstanding options, licenses, or agreements of any kind relating to the
foregoing proprietary rights, nor is the Company bound by or a party to any
options, licenses or agreements of any kind with respect to the material
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information, proprietary rights or processes of any other person or
entity. The Company is not aware of any third party that is infringing or
violating any of its patents, licenses, trademarks, service marks, trade names,
inventions, processes, formulae, trade secrets, franchises, copyrights or other
proprietary rights. The Company has not received any communications alleging
that the Company has violated or, by conducting its business as proposed, would
violate any of the patents, trademarks, service marks, trade names, copyrights
or trade secrets or other proprietary rights of any other person or entity. If
any Intellectual Property not owned by the Company has not been fully assigned
to the Company, including, but not limited to, U.S. Patent Application No.
200401522153 and U.S. Patent Application No. 20040137555, prior to the Closing
Date, the Company hereby agrees to obtain any and all necessary assignments of
such Intellectual Property within five Business Days following the Closing Date.
 
5.18     Offering. Assuming the accuracy of the representations and warranties
of the Purchasers contained in Article 6 hereof, the offer, issue, and sale of
the Securities: (a) are and will be exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “1933
Act”), and neither the Company nor any authorized agent acting on its behalf
will take any action hereafter that would cause the loss of such exemption; and
(b) have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.
 
ARTICLE 6
PURCHASERS’ REPRESENTATIONS AND WARRANTIES
 
Each Purchaser, severally and not jointly, as to itself only and not as to any
other Purchaser makes the following representations and warranties to the
Company:
 
6.1  Due Authorization. Each Purchaser has full power and authority and has
taken all action necessary to authorize the Purchaser to execute, deliver and
perform the Purchaser’s obligations under this Agreement. This Agreement is the
legal, valid and binding obligation of the Purchaser in accordance with its
terms.
 
 
7

--------------------------------------------------------------------------------

 
 
6.2  Accredited Investor. Each Purchaser is an “accredited investor” as that
term is defined in Regulation D promulgated under the 1933 Act.
 
6.3  Investment Experience. Each Purchaser has not authorized any person to act
as such Purchaser’s Purchaser Representative (as that term is defined in
Regulation D of the General Rules and Regulations under the 1933 Act) in
connection with this transaction. Each Purchaser has such knowledge and
experience in financial, investment and business matters that such Purchaser is
capable of evaluating the merits and risks of the prospective investment in the
securities of the Company. Each Purchaser has consulted with such independent
legal counsel or other advisers as the Purchaser has deemed appropriate to
assist such Purchaser in evaluating the proposed investment in the Company. If
other than an individual, such Purchaser also represents that it has not been
organized for the purpose of acquiring the Securities.
 
6.4  Adequate Means. Each Purchaser (i) has adequate means of providing for such
Purchaser’s current financial needs and possible contingencies; and (ii) can
afford (a) to hold unregistered securities for an indefinite period of time as
required; and (b) sustain a complete loss of the entire amount of the
subscription.
 
6.5  Access to Information. Each Purchaser has been afforded the opportunity to
ask questions of, and receive answers from the officers and/or directors of the
Company acting on its behalf concerning the terms and conditions of this
transaction and to obtain any additional information, to the extent that the
Company possesses such information or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of the information furnished; and
has had such opportunity to the extent such Purchaser considers it appropriate
in order to permit such Purchaser to evaluate the merits and risks of an
investment in the Company. It is understood that all documents, records and
books pertaining to this investment have been made available for inspection, and
that the books and records of the Company will be available upon reasonable
notice for inspection by investors during reasonable business hours at its
principal place of business. The foregoing shall in no way be deemed to limit
the ability of the Purchasers to rely on the representations and warranties set
forth herein or incorporated herein by reference.
 
6.6  No Resale. The Securities being purchased hereunder are being acquired
solely for the account of a Purchaser, for such Purchaser’s investment and not
with a view to, or for resale in connection with, any distribution in any
jurisdiction where such sale or distribution would be precluded.
 
6.7  Restricted Securities. Each Purchaser understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances. In this connection, each Purchaser represents
that it is familiar with Rule 144 under the 1933 Act, and understands the resale
limitations imposed thereby and by the 1933 Act.
 
6.8  Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Purchaser further agrees not to make any
disposition of all or any portion of the Securities other than the Notes unless
and until the transferee has agreed in writing for the benefit of the Company to
the representations contained in this Section 6.8; provided, that this Section
6.8 shall not apply to the disposition of all or any portion of the Securities
if:
 
 
8

--------------------------------------------------------------------------------

 
 
(a)  there is then in effect a registration statement under the 1933 Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; and
 
(b)  (i) Purchaser shall have notified the Company of the proposed disposition
and shall have furnished the Company with a reasonably detailed statement of the
circumstances surrounding the proposed disposition and shall furnish transferor
representations as may reasonably be requested by the Company, and (ii) if
reasonably requested by the Company, the Purchaser shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such shares under the 1933
Act.
 
Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
if a Purchaser is a partnership, limited liability company or corporation to a
partner, member or shareholder of such partnership, limited liability company or
corporation as the case may be or a retired partner or member of such
partnership or limited liability company who retires after the date hereof, or
to the estate of any such partner or member or retired partner or member or the
transfer by gift, will or intestate succession of any partner to his spouse or
to the siblings, lineal descendants or ancestors of such partner or his spouse,
if the transferee agrees in writing to be subject to the terms hereof to the
same extent as if he, she or it were an original Purchaser hereunder.
 
6.9  Legend. Each Purchaser hereby acknowledges and agrees that the Company may
insert the following or similar legend on the face of the certificates
evidencing the Warrants or Warrant Shares purchased by the Purchasers if
required in compliance with the 1933 Act or state securities laws:
 
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws and may not be sold
or otherwise transferred or disposed of except pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or an opinion of counsel satisfactory to counsel to the issuer
that an exemption from registration under the Securities Act and any applicable
state securities laws is available.”


6.10     General Solicitation. No Purchaser is purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
ARTICLE 7
COVENANTS
 
7.1  Registration Rights.
 
(a)  If the Company prepares and files a Registration Statement under the 1933
Act or otherwise registers securities under the 1933 Act as to any of its
securities (other than under a Registration Statement pursuant to Form S-8 or
Form S-4) (each such filing, a "Registration Statement"), it will give written
notice by registered mail, at least 20 days prior to the filing of such
Registration Statement to the Purchasers of its intention to do so. The Company
shall include all Warrant Shares as well as any shares in which the Notes may be
converted (the “Registrable Securities”) in such Registration Statement with
respect to which the Company has received written requests for inclusion therein
within 15 days of actual receipt of the Company's notice.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)  In the event of an underwritten registered offering, if the managing
underwriter(s) advise the Company in writing that in their opinion the number of
Registrable Securities exceeds the number of Registrable Securities which can be
sold therein without adversely affecting the marketability of the offering, the
Company will include in such registration the number of Registrable Securities
requested to be included which in the opinion of such underwriter(s) can be sold
without adversely affecting the marketability of the offering, pro rata among
the respective holders thereof on the basis of the amount of Registrable
Securities owned by each such holder.
 
7.2  Additional Affirmative Covenants of the Company. On and after the date
hereof and until the payment in full of the Purchasers’ Notes and the
performance of all other obligations of the Company hereunder, the Company
agrees that, unless the Purchasers shall otherwise consent in writing:
 
(a)  Financial Reporting. The Company shall deliver to the Purchasers as soon as
available but in any event no earlier than the date upon which it makes such
disclosures to the SEC (if such disclosures are in fact filed): (i) after the
end of each fiscal quarter of the Company, an unaudited/internal balance sheet
and statements of income and retained earnings of the Company as at the end of
and for such quarter and for the year to date period then ended, prepared in
reasonable detail and stating in comparative form the figures for the
corresponding date and periods in the previous year, all prepared in accordance
with GAAP, subject to year-end audit adjustments, along with certificates and
other reports as the Purchasers may from time to time reasonably request; (ii)
promptly upon knowledge thereof, notice of any loss of or material damage to any
Collateral or other collateral covered by the Transaction Documents or of any
substantial adverse change in any Collateral or such other collateral or the
prospect of payment thereof; (iii) promptly upon their distribution, copies of
all financial statements, reports and proxy statements which the Company shall
have sent to its stockholders; (iv) promptly after the sending or filing
thereof, copies of all regular and periodic reports which the Company shall file
with the Securities and Exchange Commission or any national securities exchange;
and (v) within fifteen (15) days of the filing thereof, copies of the state and
federal tax returns and all schedules thereto of the Company.
 
(b)  Compliance with Laws. The Company will (i) comply with the requirements of
applicable laws and regulations, the non-compliance with which would have a
Material Adverse Effect and (ii) use and keep the Collateral, and require that
others use and keep the Collateral, only for lawful purposes, without violation
of any federal, state or local law, statute or ordinance.
 
(c)  Taxes and Claims. The Company shall pay and discharge all taxes,
assessments and governmental charges or levies imposed upon it or upon any of
its assets or properties, prior to the date on which penalties attach thereto,
and all lawful claims which, if unpaid, might become a lien or charge upon any
assets of the Company.
 
(d)  Maintenance of Properties. The Company will defend the Collateral, the
other collateral covered by the Transaction Documents and all of its other
properties necessary or useful in its business including, without limitation,
the Intellectual Property, against all claims or demands of all persons (other
than the Purchasers) claiming the Collateral or any interest therein.
 
(e)  Insurance. The Company will obtain and at all times maintain insurance with
insurers reasonably believed by the Company to be responsible and reputable, in
such amounts and against such risks as may from time to time be required by the
Purchasers, but in all events in such amounts and against such risks as is
usually carried by companies engaged in similar business and owning similar
properties in the same general areas in which the Company operates.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)  Preservation of Existence. The Company will preserve and maintain its
existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly, efficient and regular manner.
 
(g)  Litigation. The Company shall promptly give to the Purchasers notice in
writing of all litigation and of all proceedings by or before any court or
governmental or regulatory agency affecting the Company.
 
7.3  Negative Covenants of the Company. On and after the date hereof and until
the payment in full of the Purchasers’ Notes and the performance of all other
obligations of the Company hereunder, the Company agrees that, without the
Purchasers’ prior written consent:
 
(a)  Liens. The Company will not create, incur or suffer to exist any deed of
trust, pledge, lien, security interest, assignment or transfer upon or of any
Collateral, the other collateral covered by the Transaction Documents and all of
its other properties necessary or useful in its business, including, without
limitation, the Intellectual Property, now owned or hereafter acquired, to
secure any indebtedness; excluding, however, from the operation of the
foregoing, purchase money security interests relating to the acquisition of
machinery and equipment of the Company not exceeding the lesser of cost or fair
market value thereof.
 
(b)  Guaranties. The Company will not assume, guarantee, endorse or otherwise
become directly or contingently liable in connection with any obligations of any
other Person.
 
(c)  Restriction on Debt Issuances. The Company will not incur, issue or sell
more than $3,000,000 of debt in the aggregate (including the Notes and the
senior secured promissory note issued by the Company under that certain Note and
Warrant Agreement dated as of July 2, 2007), except for Permitted Indebtedness,
as such term is hereafter defined, so long as any of the principal amount or
interest on the Notes remains unpaid unless the proceeds of the issuance or sale
of the Company’s debt, directly from the gross proceeds of the issuance or sale,
will be used to repay all outstanding principal and accrued interest owed under
the Notes. “Permitted Indebtedness” means indebtedness to trade creditors
incurred in the ordinary course of business, and extensions, refinancings and
renewals (but only if the amount of such existing indebtedness is not increased
thereby) of any items of any existing indebtedness.
 
(d)  Restriction on Payments. The Company will not make any payments to its
officers, directors, stockholders or related parties, whether for accrued and
unpaid salaries or otherwise, in excess of $200,000 in the aggregate.
 
(e)  Sale or Transfer of Assets; Suspension of Business Operations. The Company
will not sell, lease, assign, transfer or otherwise dispose of (i) the stock of
any subsidiary, (ii) all or a substantial part of its assets, or (iii) any
Collateral or any interest therein (whether in one transaction or in a series of
transactions) including, without limitation, the Intellectual Property, to any
other person other than the sale of inventory in the ordinary course of business
and will not liquidate, dissolve or suspend business operations. The Company
will not in any manner transfer any property without prior or present receipt of
full and adequate consideration. The Company will not enter into any
arrangement, directly or indirectly, with any other person whereby the Company
shall sell or transfer any real or personal property, whether now owned or
hereafter acquired, and then or thereafter rent or lease as lessee such property
or any part thereof or any other property which the Company intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
 
(f)  Dividends. The Company will not declare or pay any dividends (other than
dividends payable solely in stock of the Company) on any class of its stock or
make any payment on account of the purchase, redemption or other retirement of
any shares of such stock or make any distribution in respect thereof, either
directly or indirectly.
 
 
11

--------------------------------------------------------------------------------

 
 
(g)  Restrictions on Nature of Business. The Company will not engage in any line
of business materially different from that presently engaged in by the Company
and will not purchase, lease or otherwise acquire assets not related to its
business.
 
7.4  Observation Rights. So long as any amounts remain outstanding under the
Notes, and subject to the limitations set forth in this Section 7.4, the Company
shall permit a representative of each Purchaser to be present in a nonvoting
observer capacity at all meetings of the Company’s board of directors (the
“Board”) or any committee thereof, including any telephonic meetings, and the
Company will give each Purchaser’s designated representative notice of such
meetings, by telecopy or by such other means as such notices are delivered to
the members of the Board at the same time notice is provided or delivered to the
Board; provided, however, that (a) such representative shall agree to hold in
confidence and trust and to act in a fiduciary manner with respect to all
information so provided, and (b) the Company reserves the right to withhold any
information and to exclude such representative from any meeting or portion
thereof if, in the reasonable good faith judgment of the Board, access to such
information or attendance at such meeting is reasonably likely to (i) adversely
affect the attorney-client privilege between the Company and its counsel with
respect to any matter, (ii) result in a material and present conflict of
interest between the Company and a Purchaser, or (iii) result in a violation of
a confidentiality agreement between the Company and a third party, a copy of
which has been provided in advance to each Purchaser. Each Purchaser, on behalf
of itself and its representative, agrees that it shall not use any information
obtained by it pursuant to its rights under this Section 7.4 except relative to
its interests in the Company hereunder and otherwise only as expressly
authorized in writing by the Company. Each Purchaser, and its representative,
shall use the same degree of care to protect the Company’s confidential
information as such Purchaser uses to protect its own confidential information
of like nature, but in no circumstances with less than reasonable care.
 
7.5  Delaware Good Standing. The Company hereby agrees to take any and all
actions necessary to restore its good standing with the State of Delaware,
including, but not limited to, the payment of any outstanding taxes owed to the
State of Delaware, within 5 Business Days following the Closing Date.
 
ARTICLE 8
MISCELLANEOUS
 
8.1  Successors and Assigns. Subject to the exceptions specifically set forth in
this Agreement, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective executors, administrators, heirs,
successors and assigns of the parties. The Transaction Documents may be assigned
by the Purchasers, and none of the Transaction Documents may be assigned by the
Company.
 
8.2  Titles and Subtitles. The titles and subtitles of the Articles and Sections
of this Agreement are used for convenience only and shall not be considered in
construing or interpreting this agreement.
 
8.3  Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:
 
 
12

--------------------------------------------------------------------------------

 
 
if to the Company, to:
 
Eugene Science, Inc
8th Floor, LG Palace Building
165-8 Donggyo-Dong, Mapo-Gu
Seoul, Korea
Attn:   Chief Executive Officer
Fax:     82-2-338-6096
 
if to the Purchasers, to the addresses set forth in the signature page.
 
Any party hereto may change the above specified recipient or mailing address by
notice to the other parties given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
 
8.4  Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. The parties hereto
hereby agree that any suit or proceeding arising under this Agreement, or in
connection with the consummation of the transactions contemplated hereby, shall
be brought solely in a federal or state court located in the United States. The
prevailing party in any suit or proceeding shall be entitled to its reasonable
attorneys’ fees and costs.
 
8.5  Waiver and Amendment. Any term of this Agreement may be amended, waived or
modified with the written consent of the Company and the Purchasers.
 
8.6  Remedies. The rights and remedies of the Purchasers described herein shall
be cumulative and not restrictive of any other rights or remedies available
under any other instrument, at law or in equity.
 
8.7       Counterparts.  This Agreement may be executed in one or more identical
counterparts each of which when taken together shall constitute one and the same
Agreement.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Note and Warrant Purchase
Agreement to be signed in their names on the date first set forth above.
 

The Warrants are to be issued in:
Print Name of Investor
   
o individual name
Principal Amount of Note: $     .00
   
o tenants in the entirety
       

--------------------------------------------------------------------------------

o corporation (an officer must sign)
Signature of Authorized Person
     

--------------------------------------------------------------------------------

x partnership (all general partners must sign)
Name of Authorized Signatory
   
o trust
   
o limited liability company
Address of Investor:



EUGENE SCIENCE, INC.
 

--------------------------------------------------------------------------------

 
Name:
Seung Kwon Noh
Title:
President and Chief Executive Officer

 


Signature Page to Note and Warrant Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
10% SENIOR NOTE
See attached.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
COMMON STOCK PURCHASE WARRANT
 
See attached.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
WIRE TRANSFER INSTRUCTIONS
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
SECURITY AGREEMENT
 
See attached.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
PLEDGE AGREEMENT
 
See attached.
 
 
 

--------------------------------------------------------------------------------

 